Citation Nr: 0106032	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-22 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than June 18, 1998, 
for the grant of compensation under the provisions of 
38 U.S.C.A. § 1151 for removal of the right testicle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The veteran served on active duty from April 1948 to April 
1970.


FINDINGS OF FACT

1.  The veteran underwent a surgical removal of his right 
testicle in February 1985.  This surgery was subsequently 
judged to have been unnecessary and not medically indicated.

2.  The veteran first raised a claim for benefits under the 
provisions of 38 U.S.C.A. § 1151 in June 1998.

3.  In a rating decision of June 1985, in which the RO denied 
service connection for the removal of the veteran's right 
testicle, the RO applied the correct statutory and regulatory 
provisions in effect at the time to the correct and relevant 
facts as they were known at the time.


CONCLUSIONS OF LAW

1.  The RO's assignment of an effective date reflecting the 
date the veteran's claim was received was correct.  An 
earlier effective date is not warranted.  38 U.S.C.A. § 5101, 
5110(c) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1(r), 
3.400(i) (2000).

2.  The rating decision of June 1985 did not involve clear 
and unmistakable error in the RO's failure to construe and 
adjudicate a claim for VA benefits under 38 U.S.C.A. § 1151.  
38 C.F.R. § 3.105(a) (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Following the veteran's discharge from service, he applied 
for and was granted service connection for atrophy of the 
left testicle, among other disabilities.  A noncompensable 
schedular disability rating was assigned under the rating 
criteria in effect at the time, along with special monthly 
compensation on account of the loss of use of a creative 
organ.  

Medical records reflect that the veteran underwent 
exploratory surgery for what had been thought might have been 
a tumor on his right testicle in February 1985 at a VA 
hospital.  The surgical report indicates that upon 
inspection, the surgeon felt the testicular abscess 
discovered was so extensive that the entire testicle needed 
to be removed.  This was accomplished and the veteran was 
placed on a lifelong course of regular testosterone shots.  
Subsequently the pathology report reflected that the 
testicular abscess had represented only epididymitis, an 
infection which could have been treated with antibiotics, 
rather than a malignancy of any type.

In March 1985, the veteran submitted a claim in which he 
requested the RO to "Please reopen my compensation 
complications for loss of testicle [as] the other testicle 
had to be removed."  He provided the dates of his 
hospitalizations and requested that the RO obtain the medical 
records reflecting the hospitalizations. 

The RO obtained the hospital summaries of both 
hospitalizations in February and March 1985.  The pathology 
report was not obtained.  By rating decision of June 1985, 
the RO denied service connection for "right orchiectomy due 
to chronic epididymitis," and an increased disability rating 
for the left testicle atrophy.  

In June 1998, the veteran submitted a claim for compensation 
for the loss of his right testicle.  In the claim, he 
explained his assertion that medical malpractice had been 
involved in the removal of his right testicle.  Following 
review of the claim, the RO granted the claim under the 
provisions of 38 U.S.C.A. § 1151, the governing law which 
allows for VA compensation to be paid to persons disabled by 
VA medical treatment.  An effective date of June 18, 1998, 
was assigned to the grant of benefits, reflecting the date 
the veteran's claim of malpractice had been received by the 
RO.

In general, the effective date of an award based on an 
original claim for benefits is based on the filing of a claim 
for such benefits.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.151.  
See Wells v. Derwinski, 3 Vet. App. 307 (1992).  Benefits are 
generally awarded based on the date of receipt of the claim.  
38 C.F.R. § 3.1(r), 3.400.  Specifically with regard to 
benefits predicated upon disability compensation by reason of 
38 U.S.C.A. § 1151, disability resulting from VA medical 
treatment, governing law provides that the effective date of 
such an award shall be the date the injury was suffered if an 
application therefor is received within one year from such 
date.  38 U.S.C.A. § 5110(c); 38 C.F.R. § 3.400(i).  
[emphasis added]  All effective date determinations must be 
based upon the facts found, unless otherwise specifically 
provided.  38 U.S.C.A. §§ 5101, 5110; 38 C.F.R. § 3.400.

An earlier effective date may also be assigned upon a showing 
of clear and unmistakable error in a previous final rating 
decision.  Previous determinations which are final and 
binding, including decisions of service connection and degree 
of disability will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).  In Thompson v. Derwinski, 1 Vet. App. 
251 (1991), the Court of Veterans Appeals (Court) held that a 
difference of opinion as to the facts or a disagreement with 
the original rating and its interpretation of the facts is 
not the type of administrative reversible error contemplated 
under 38 C.F.R. § 3.105(a).  

The Court has stated that "[c]lear and unmistakable error is 
an administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  It 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).

Similarly, with respect to clear and unmistakable error, a 
claimant must assert more than a disagreement as to how the 
facts were weighed or evaluated.  Russell v. Principi, 3 Vet. 
App. 310 (1992).  In a November 1993 synthesis of its own 
case law, the Court stated [CUE is the Court's abbreviation 
for clear and unmistakable error]:

It must always be remembered that CUE is 
a very specific and rare kind of "error."  
It is the kind of error, of fact or of 
law, that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the 
error...[S]imply to claim CUE on the 
basis that previous adjudications had 
improperly weighed and evaluated the 
evidence can never rise to the stringent 
definition of CUE.  Fugo v. Brown, 6 Vet. 
App. 40 (1993), en banc review denied, 
Fugo v. Brown, 6 Vet. App. 162 (1994).

Upon review of the veteran's claim, including comprehensive 
review of the evidence of record, the Board is unable to find 
a legal basis upon which to rest a grant of an earlier 
effective date.  There is no debate that the veteran's claim 
for VA compensation based upon medical malpractice was 
received in June 1998.  As set forth above, governing law 
provides that the effective date of an award of benefits 
predicated upon disability resulting from VA medical 
treatment, shall be the date the injury was suffered if an 
application therefor is received within one year from such 
date.  Otherwise, benefits will be awarded based on the date 
of receipt of the claim.  38 U.S.C.A. § 5110(c); 38 C.F.R. 
§ 3.400(i).  In this case, the veteran's right testicle was 
surgically removed in February 1985; but his claim for 
benefits based upon the ill-informed surgery was received in 
June 1998, more than thirteen years subsequent to the injury.  
Thus, the law requires that the effective date assigned must 
coincide with the date of the veteran's claim.  

As noted, an earlier effective date can also be assigned if 
clear and unmistakable error can be shown in a prior, final 
rating decision.  In this case, the veteran has testified as 
to his belief that the June 1985 rating decision which denied 
service connection for loss of his right testicle was 
erroneous.  Review of this decision reveals that the RO 
properly considered whether the loss of the right testicle 
was related to the veteran's period of service in any way, as 
required under the laws governing service connection which 
were in effect at the time.  See 38 U.S.C.A. § 1110 (1985).  
The RO concluded there was no relationship, as the evidence 
failed to show any direct relationship between the loss of 
the right testicle and the veteran's period of service or a 
secondary relationship, as there was no evidence showing the 
service-connected left testicle disability had caused the 
epididymitis which underlay the removal of the right 
testicle.  It is the opinion of the Board that the RO 
reasonably applied the law in effect at the time to the facts 
as they were reflected in the claims file at that time.  No 
administrative error rising to the level of clear and 
unmistakable error was involved.

The law regarding medical malpractice claims in effect in 
1985 was as follows:  Where any veteran shall have suffered 
an injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of this title (38 U.S.C.A. §§ 3100 et seq.), 
awarded under any of the laws administered by the Secretary 
or as a result of having submitted to an examination under 
any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation under this chapter (38 
U.S.C.A. §§ 1101 et seq.) and dependency and indemnity 
compensation under chapter 13 of this title (38 U.S.C.A. §§ 
1301 et seq.) shall be awarded in the same manner as if such 
disability, aggravation, or death were service-connected.  
38 U.S.C.A. § 1151 (1985).  

The implementing regulations at the time provided, 
"Compensation is not payable for either the contemplated or 
foreseeable after results of approved medical or surgical 
care properly administered, no matter how remote, in the 
absence of a showing that additional disability or death 
proximately resulted through carelessness, negligence, lack 
of proper skill, error in judgment, or similar instances of 
indicated fault on the part of the Veterans' Administration.  
[emphasis added]  However, compensation is payable in the 
event of the occurrence of an "accident" (an unforeseen, 
untoward event), causing additional disability or death 
proximately resulting from Veterans' Administration 
hospitalization or medical or surgical care."  38 C.F.R. 
§ 3.358(c)(3) (1985).

In the June 1985 decision, the RO did not consider whether 
the veteran had been a victim of malpractice.  Given the 
wording of the veteran's claim, in which he did not intimate 
that he suspected malpractice or negligence on the part of 
the VA; in conjunction with the fact that a copy of the 
pathology report, which was later interpreted as showing that 
the surgery had been performed unnecessarily, was not of 
record, the Board is of the opinion that the RO's failure to 
do so was not clear and unmistakable error, as the veteran 
contends.  As set forth above, the regulations in effect in 
1985 required a showing of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instances of 
indicated fault in such claims.  Because the veteran did not 
allege malpractice had occurred or in any way indicate that 
he was claiming the surgical removal of his right testicle 
had been the result of carelessness, negligence, lack of 
proper skill, error in judgment, or any other fault, it 
cannot be reasonably said that the RO was in error in 
construing the veteran's claim as one for service connection, 
rather than compensation under 38 U.S.C.A. § 1151. 

A final decision is entitled to a strong presumption of 
validity.  To the extent that the attack on a final decision 
is based on a disagreement with how the adjudicator weighed 
the facts, then it cannot constitute clear and unmistakable 
error.  Similarly, the veteran's disagreement with how the RO 
construed his claim for compensation in 1985 cannot 
constitute clear and unmistakable error.  The error must be 
such that the veteran is able to demonstrate, bearing in mind 
the extra burden of persuasion there is to do so, that but 
for the error the result would have been clearly and 
unmistakably different.  In this case, the veteran has not 
met this burden of persuasion and the Board must uphold the 
June 1985 rating decision which denied service connection for 
the loss of the right testicle.

In summary, then, the veteran initially filed a malpractice 
claim in June 1998.  The claim was granted and an effective 
date of the resulting increase in compensation of June 1998, 
the date of claim, was assigned.  As explained above, there 
is no provision in law for the assignment of an earlier 
effective date.  The veteran's claim must therefore be 
denied.


ORDER

An effective date earlier than June 18, 1998, for the grant 
of compensation under the provisions of 38 U.S.C.A. § 1151 is 
denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals






	(CONTINUED ON NEXT PAGE)



 

